BERKSHIRE, J.
This was an action of trespass for an as-isault and battery and false imprisonment brought by the *244defendant in error against the plaintiff in error, in the circuit court of Nicholas county. The only error complained of is for overruling the motion for a new trial upon the ground that the verdict was contrary to the evidence and without sufficient evidence.
One of the averments in the declaration is to the effect that the defendant Charles Ruffner and ten others, named therein, did, in September, 1861, in said county, with force and arms, make an assault on the plaintiff, and did then and there abuse, insult and ill-treat him, and did cause and instigate others to do likewise; and did also then and there take, seize, carry, drive and transport the said plaintiff from thence to the county of Green brier,, and imprison and hold him in confinement in the jail of said county for the space of ten days, forcibly, wrongfully and against his consent, and without any reasonable or probable cause, and also caused, directed and instigated others to do likewise.
To this declaration the defendants pleaded not guilty, and upon the trial on this issue the jury found a verdict for the plaintiff against, the defendant Ruffner for 500 dollars damages, and found/or all the other defendants.
From the certificate of facts proved on the trial, it appears 'that the defendant in error was arrested in said county in September, 1861, by four persons belonging to a company called “Independent Scouts,” belonging to the rebel arm}-, under General Floyd, and carried from the place where he was arrested to Floyd’s camp, distant about twelve miles, where he was kept about ten days, and was taken from thence to Lewisburg, in Greenbrier county, (after stopping three days at “Dogwood Gap,” in Fayette county), and there confined in the jail for about one week. That while on the march to Lewisburg under guard, the defendant Ruffner (who it appears was a resident of and in Nicholas county about the time of, and within two miles of the place, where the arrest was made, being at Summersville where there was a company of rebel soldiers) met with them and immediately commenced abusing and threatening the prisoners, and especially the defendant in error, in them‘o°+ vin. *245lent and menacing manner, and continued to ride on with the guards and prisoners to Lewisburg, distant about 21-miles, and continued his abuse and threats of violence towards the prisoners, the defendant in error included, and among other things said he ought to be hung and shot, and that he would be hung, and at the same time told the guards that if they would hand him a gun he would shoot the pris■oner then, and also told the rebels what they ought to do with the prisoners, &c.
I think these facts substantially sustain the averments of the declaration. .
The action of trespass for false imprisonment is in some respects peculiar and differs from, an action for an ordinary assault and battery and other trespasses in this, that the trespass does not consist in a distinct and single act, but in the continuous violation of personal liberty. And one of the consequences is, that every continuation of an illegal imprisonment constitutes a new trespass for which an action may be maintained. 1 Hillyard on Tres., 200; Shepherd vs. McQuilken, 2 W. Va. Rep., 90.
Applying this doctrine to the case under review the defendant’s liability, I think, must be quite apparent, for he was certainly present during a part of the time of the illegal imprisonment of the defendant in error, and gave aid and comfort, counsel, direction and encouragement to those engaged in it.
I think the judgment should be affirmed, with costs and damages.
The remaining members of the court concurred.
Judgment affirmed.